Name: 2004/667/EC: Commission Decision of 27 September 2004 amending Commission Decision 2004/145/EC as regards the financial assistance for one Community reference laboratory in the field of veterinary public health (biological risks) in the United Kingdom for the year 2004 (notified under document number C(2004) 3547)
 Type: Decision_ENTSCHEID
 Subject Matter: economic policy;  health;  cooperation policy;  research and intellectual property
 Date Published: 2005-10-12; 2004-10-01

 1.10.2004 EN Official Journal of the European Union L 305/65 COMMISSION DECISION of 27 September 2004 amending Commission Decision 2004/145/EC as regards the financial assistance for one Community reference laboratory in the field of veterinary public health (biological risks) in the United Kingdom for the year 2004 (notified under document number C(2004) 3547) (only the English text is authentic) (2004/667/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 28(2) thereof, Whereas: (1) Commission Decision 2004/145/EC of 12 February 2004 on financial assistance from the Community for the operation of certain Community reference laboratories in the field of veterinary public health (biological risks) for the year 2004 (2) grants Community financial aid to them to carry out certain functions and duties. (2) As part of the annual work programme for 2003, the Community reference laboratory for TSEs at Weybridge, United Kingdom (CRL) has developed on the basis of the analysis of the results of the Community BSE monitoring programme an integrated approach to initial and continuing evaluation of country BSE status which includes an epidemiological model for the assessment of BSE monitoring results of individual countries. (3) A workshop with experts of the Member States should be organised to allow Member State experts to learn how to use the model. Due to the complexity of the model and the need for experience both in statistics and veterinary epidemiology, two experts per Member States should be invited. In an initial stage, expert assistance from the CRL might also be needed when Member States are using the model in the assessment of their own surveillance programmes. Therefore the Community financial assistance to the annual work plan of the CRL should be increased to cover the additional costs for this workshop and expert assistance. (4) Rules laid down in Commission Regulation (EC) No 156/2004 of 29 January 2004 on the Communitys financial assistance to the Community reference laboratories pursuant to Article 28 of Decision 90/424/EEC (3). (5) Decision 2004/145/EC should be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2004/145/EC is amended as follows: 1. Article 6, paragraph 2 is replaced by: 2. The financial assistance referred to in paragraph 1 shall amount to a maximum of EUR 417 000 for the period 1 January to 31 December 2004.. 2. Article 6, paragraph 3 is replaced by: 3. The Communitys financial assistance for the organisation of technical workshops shall amount to a maximum of EUR 105 000. Pursuant to Article 4 of Regulation (EC) No 156/2004 and by way of derogation, the laboratory mentioned in paragraph 1 above is entitled to claim financial assistance for attendance at its workshops for up to 50 participants.. Article 2 This Decision is addressed to the United Kingdom of Great Britain and Northern Ireland. Done at Brussels, 27 September 2004. For the Commission David BYRNE Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last modified by Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1). (2) OJ L 47, 18.2.2004, p. 35. (3) OJ L 27, 30.1.2004, p. 5.